Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on November 09, 2021.  Claim 12 has been canceled by the applicant.  Claims 1-11 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite.

Regarding claim 1, lines 7 and 8 both recite the phrase “a memory”.  The claim proceeds to recite “the memory” in lines 9 and 12.  The double recitation of “a memory” leads to ambiguity as each memory could be the same claim element or a different claim element.  In addition, it is unclear if “the memory” is referring to the first “a memory” or the second “a memory”.  The examiner believes that only the first memory is to be referred to as “a memory” and all the subsequent recitations of memory should be “the memory” and will proceed as such.  However, the examiner suggests amendments to 

Claims 2- 9 are rejected as being dependent on a rejected base claim

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a station wire 32.  The specification ¶ [0029]-[0030] states “The station wire 32 and the docking wire 33 are incorporated in the station 3 and generate electromagnetic waves of different types (for example, different frequencies). Note that the electromagnetic waves of the station wire 32 and the docking wire 33 are different from the electromagnetic wave of the area wire 4. As described above, the electromagnetic wave detection units 231 detect the electromagnetic waves while discriminating them from each other. [0030] For example, if a distance from the working machine 2 to the station 3 is smaller than a predetermined value, the electromagnetic wave detection units 231 detect the electromagnetic wave of the station wire 32 (strictly, the detection value of the electromagnetic wave of the station wire 32 by the electromagnetic wave detection units 231 is larger than a reference value). Accordingly, the control unit 24 determines that the working machine 2 is traveling near the station 3. In other words, the station wire 32 notifies the working machine 2 traveling near the station 3 of information indicating that the working machine 2 is traveling near the station 3 by the electromagnetic wave. As described above, since the working machine 2 includes the two electromagnetic wave detection units 23 IL and 231 R, the control unit 24 can detect the position of the working machine 2 with respect to the station 3.”  That is to say, the working machine’s position is determined utilizing the two electromagnetic wave detection units and .

Claims 2- 9 are rejected as being dependent on a rejected base claim

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a station wire 32.  The specification ¶ [0029]-[0030] states “The station wire 32 and the docking wire 33 are incorporated in the station 3 and generate electromagnetic waves of different types (for example, different frequencies). Note that the electromagnetic waves of the station wire 32 and the docking wire 33 are different from the electromagnetic wave of the area wire 4. As described above, the electromagnetic wave detection units 231 detect the electromagnetic waves while discriminating them from each other. [0030] For example, if a distance from the working machine 2 to the station 3 is smaller than a predetermined value, the electromagnetic wave detection units 231 detect the electromagnetic wave of the station wire 32 (strictly, the detection value of the electromagnetic wave of the station wire 32 by the electromagnetic wave detection units 231 is larger than a reference value). Accordingly, the control unit 24 determines that the working machine 2 is traveling near the station 3. In other words, the station wire 32 notifies the working machine 2 traveling near the station 3 of information indicating that the working machine 2 is traveling near the station 3 by the electromagnetic wave. As described above, since the working machine 2 includes the two electromagnetic wave detection units 23 IL and 231 R, the control unit 24 .

Claim 11 is rejected as being dependent on a rejected base claim

Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668